DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
Image former – line 3 of claim 5
Outputter – line 17 of claim 6 (and claims 7 and 8, which depend on claim 6)
Identification information change notifier – line 3 of claim 7
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
Image former – laser printer, paragraph [0039]
Outputter – controller, paragraph [0043]
Identification information change notifier – controller, paragraph [0100]
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, claim 1 recites:

    PNG
    media_image1.png
    317
    618
    media_image1.png
    Greyscale

Claim 1 appears to require the controller to both “connect to the image forming device…and if the acquired device information does not match the registration information, the connected image forming device announces…”.  It is unclear if the controller is required to cause the connected image forming device to “announc[e] that the connected image forming device is different” or if the image forming device itself performs this process.  This is particularly unclear given that the storage of the controller in the information processing device (and not the image forming device) contains the identification information and registration information in association with each other.  
Further, the instant specification merely discloses an embodiment in which the controller (not the image forming device) announces that the connected image forming device is different:

    PNG
    media_image2.png
    406
    636
    media_image2.png
    Greyscale

In view of the foregoing, the metes and bounds of claim 1 is unclear and is rejected as indefinite under 35 U.S.C. 112(b).  Claim 6 contains a similar defect and is similarly rejected under 35 U.S.C. 112(b).  Claims 2-5, 7, and 8 are rejected as ultimately dependent upon claims 1 or 6 and therefore containing the same defect.  In the interest of compact prosecution, an attempt to interpret the claims as currently constituted will be made for the purposes of prior art rejection.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 is rejected under 35 U.S.C. 112(d) as failing to further limit.  Claim 2 recites “the controller announces that the identification information associated with the registration information does not exist”.  However, claim 1, from which claim 2 depends, requires that “the storage stores identification and registration information of an image forming device in association with each other.”  Thus, claim 2 appears to simultaneously require and not require the existence of the identification information associated with the registration information.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Axelsson et al. (U.S.P.G. Pub. No. 2008/0137580) in view of Hashimoto et al. (U.S.P.G. Pub. No. 2015/0372971).
Regarding claim 1, Axelsson et al. (U.S.P.G. Pub. No. 2008/0137580) discloses:
An information processing device comprising: 
a storage; and a controller (paragraphs [0028]-[0029], the ARP cache is a storage that holds the mapping of the MAC addresses to IP addresses; the disclosed computing operations imply some type of controller/processor), wherein 
the storage stores identification information and registration information of a network device in association with each other (paragraphs [0028]-[0029], ARP cache stores the association of MAC addresses with IP addresses), and 
the controller connects to the network device, based on the identification information, to acquire device information of the network device (paragraphs [0028]-[0029], the IP layer communicates with a separate device on the network via a broadcast in order to acquire its ethernet address), and 
if the acquired device information does not match the registration information, the connected network device announces that the connected network device is different from the network device identified by the registration information (paragraph [0029], if there is no match of the ethernet address, the receiving station responds (“announces”) that “this is my IP address and here is my network address”, different than those currently in the ARP- the ARP cache is then updated).
Axelsson et al. does not explicitly disclose:
wherein the network device on the system is an image forming device
Hashimoto et al. (U.S.P.G. Pub. No. 2015/0372971) discloses:
wherein the network device on the system is an image forming device (paragraphs [0026], the image forming device is networked); and
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Hashimoto with the system of Axelsson such that the network device management system of Axelsson as described was applied to a networked printing system like described in Hashimoto.  The suggestion/motivation would have been in order to implement a system to “prevent requesting an unintended apparatus to perform [a] process” (paragraph [0008] of the Hashimoto reference).

Regarding claim 2, Axelsson additionally discloses:
wherein the controller announces that the identification information associated with the registration information does not exist (paragraphs [0028]-[0029], the IP layer broadcasts “the device with this IP address, reply with your Ethernet address?” when there is no matching entry. This constitutes the claimed “announcement”.)

Regarding claim 4, the combination of Axelsson and Hashimoto discloses the system of the parent claim (claim 1).
As previously noted, Hashimoto discloses:
wherein the network device on the system is an image forming device (paragraphs [0026], the image forming device is networked)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Hashimoto with the system of Axelsson such that the network device management system of Axelsson as described was applied to a networked printing system like described in Hashimoto.  The suggestion/motivation would have been in order to implement a system to “prevent requesting an unintended apparatus to perform [a] process” (paragraph [0008] of the Hashimoto reference).
Axelsson additionally discloses:
wherein, if the registration information matching the device information does not exist, the controller inquires about whether the network device related to the device information is to be set as a registration target (paragraphs [0028]-[0029], the IP layer broadcasts “the device with this IP address, reply with your Ethernet address?” when there is no matching entry to inquire about which device should be registered.  Following a response, the ARP cache is updated (“set as a registration target”).

Regarding claim 6, Axelsson et al. discloses:
An information processing system comprising:
A network device (paragraph [0029], “another device on the network”);
an information processing device, wherein the information processing device includes a storage and a controller (paragraphs [0028]-[0029], the ARP cache is a storage that holds the mapping of the MAC addresses to IP addresses; the disclosed computing operations imply some type of controller/processor),
the storage stores identification information and registration information of the network device in association with each other (paragraphs [0028]-[0029], ARP cache stores the association of MAC addresses with IP addresses), 
the controller 
connects to the network device, based on the identification information, to acquire device information of the network device (paragraphs [0028]-[0029], the IP layer communicates with a separate device on the network via a broadcast in order to acquire its ethernet address), and 
if the acquired device information does not match the registration information, the connected network device announces that the connected network device is different from the network device identified by the registration information (paragraph [0029], if there is no match of the ethernet address, the receiving station responds (“announces”) that “this is my IP address and here is my network address”, different than those currently in the ARP- the ARP cache is then updated.).
the network device includes an outputter, and the outputter outputs the device information in response to a request by the controller for acquiring the device information (paragraph [0029], the ethernet address is output in response to the inquiry).
Axelsson et al. does not explicitly disclose:
wherein the network device on the system is an image forming device
Hashimoto et al. discloses:
wherein the network device on the system is an image forming device (paragraphs [0026], the image forming device is networked); and
the image forming device includes an outputter, and the outputter outputs the device information in response to a request by the controller for acquiring the device information (paragraphs [0087]-[0089], the MAC address of the printer is output through ARP)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Hashimoto with the system of Axelsson such that the network device management system of Axelsson as described was applied to a networked printing system like described in Hashimoto.  The suggestion/motivation would have been in order to implement a system to “prevent requesting an unintended apparatus to perform [a] process” (paragraph [0008] of the Hashimoto reference).

Regarding claim 9, Axelsson et al. discloses:
An information processing method comprising: 
storing identification information and registration information of a network device in association with each other (paragraphs [0028]-[0029], the ARP cache is a storage that holds the mapping of the MAC addresses to IP addresses;; 
connecting to the network device, based on the identification information, to acquire device information of the image forming device (paragraphs [0028]-[0029], the IP layer communicates with a separate device on the network via a broadcast in order to acquire its ethernet address),; and 
announcing, if the acquired device information does not match the registration information, that the connected network device is different from the network device identified by the registration information (paragraph [0029], if there is no match of the ethernet address, the receiving station responds (“announces”) that “this is my IP address and here is my network address”, different than those currently in the ARP- the ARP cache is then updated.)
Axelsson et al. does not explicitly disclose:
wherein the network device on the system is an image forming device
Hashimoto et al. discloses:
wherein the network device on the system is an image forming device (paragraphs [0026], the image forming device is networked); and
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Hashimoto with the system of Axelsson such that the network device management system of Axelsson as described was applied to a networked printing system like described in Hashimoto.  The suggestion/motivation would have been in order to implement a system to “prevent requesting an unintended apparatus to perform [a] process” (paragraph [0008] of the Hashimoto reference).

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Axelsson in view of Hashimoto as applied to claim 1, further in view of Fernandes et al. (U.S.P.G. Pub. No. 2006/0034318).
Regarding claim 3, the combination of Axelsson and Hashimoto discloses the system of the parent claim (claim 1).
Axelsson does not explicitly disclose:
wherein, if the registration information matching the device information exists, the controller rewrites the identification information associated with the registration information
Fernandes et al. discloses:
wherein, if the registration information matching the device information exists, the controller rewrites the identification information associated with the registration information (paragraphs [0026]-[0027], even in cases where the ARP table is correct (i.e. registration information matches device information), the MAC/IP entries in the table are periodically refreshed (“rewritten”))
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Fernandes et al. with the combination of Axelsson and Hashimoto such that the as described.  The suggestion/motivation would have been in order to implement a system that “desirabl[y]…periodically (or at least occasionally) transmit[s] the addresss information to the router…in the event the router…clears or deletes entries” in order to ensure the table remains correct and complete (paragraph [0027] of the Fernandes reference).

Claim(s) 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Axelsson in view of Hashimoto as applied to claims 1 and 6 above, further in view of Ushinohama (U.S.P.G. Pub. No. 2021/0006677).
Regarding claim 5, the combination of Axelsson and Hashimoto discloses the system of the parent claim (claim 1).
Hashimoto et al. discloses::
wherein the network device on the system is an image forming device with an image former (paragraphs [0026], the image forming device is networked); and
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Hashimoto with the system of Axelsson such that the network device management system of Axelsson as described was applied to a networked printing system like described in Hashimoto.  The suggestion/motivation would have been in order to implement a system to “prevent requesting an unintended apparatus to perform [a] process” (paragraph [0008] of the Hashimoto reference).
The combination of Axelsson and Hashimoto does not explicitly disclose:
a job log storage that stores a record of a job related to image formation as a job log.
Ushinohama discloses:
a job log storage that stores a record of a job related to image formation as a job log (paragraph [0040], the MFP control unit keeps operating logs for the MFP including a job log table), and 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Ushinohama with the combination of Axelsson and Hashimoto such that the system was configured to include job log storage functionality within the image forming apparatus that was then output to the server as described in Ushinohama.  The suggestion/motivation would have been in order to implement a system that allows for a “user’s convenience [be] improved” through the use of job log information that represents the conditions of use of the image forming device (paragraphs [0151] of the Ushinohama reference).

Regarding claim 8, the combination of Axelsson and Hashimoto discloses the system of the parent claim (claim 6).
The combination of Axelsson and Hashimoto do not explicitly disclose:
wherein the image forming device includes 
a job log storage that stores a record of an executed job related to image formation as a job log, and 
outputs the device information and the job log to the information processing device.
Ushinohama discloses:
wherein the image forming device includes 
a job log storage that stores a record of an executed job related to image formation as a job log (paragraph [0040], the MFP control unit keeps operating logs for the MFP including a job log table), and 
outputs the device information and the job log to the information processing device (paragraph [0062], the job log transmission unit of the MFP transmits the job log information to the server).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Ushinohama with the combination of Axelsson and Hashimoto such that the system was configured to include job log storage functionality within the image forming apparatus that was then output to the server as described in Ushinohama.  The suggestion/motivation would have been in order to implement a system that allows for a “user’s convenience [be] improved” through the use of job log information that represents the conditions of use of the image forming device (paragraphs [0151] of the Ushinohama reference).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Axelsson in view of Hashimoto as applied to claim 6 above, further in view of Hiramoto et al. (U.S.P.G. Pub. No. 2019/0068553).
Regarding claim 7, the combination of Axelsson and Hashimoto discloses the system of the parent claim (claim 6).
As previously noted, Hashimoto discloses:
wherein the network device on the system is an image forming device (paragraphs [0026], the image forming device is networked)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Hashimoto with the system of Axelsson such that the network device management system of Axelsson as described was applied to a networked printing system like described in Hashimoto.  The suggestion/motivation would have been in order to implement a system to “prevent requesting an unintended apparatus to perform [a] process” (paragraph [0008] of the Hashimoto reference).
The combination of Axelsson and Hashimoto do not explicitly disclose:
wherein the network device includes 
an identification information change notifier that notifies the controller of a change in the identification information
Hiramoto discloses:
an identification information change notifier that notifies the controller of a change in the identification information (paragraph [0109], the hardware device can send an ARP reply packet notifying a change in IP address – a “gratuitous ARP”.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Hiramoto with the combination of Axelsson and Hashimoto such that the system was additionally configured to notify a controller of a change in identification information as described in Hiramoto.  The suggestion/motivation would have been in order to implement a system that “may improve security while maintaining some devices constituting an existing communication network” (paragraph [0007] of the Hiramoto reference).
References Cited but Not Relied Upon
Sumiuchi et al. (U.S.P.G. Pub. No. 2017/0286134) discloses a system which allows for capability information of a printer to be stored in association with its MAC address in a network connected information processing apparatus.  The system features a registration option to register a newly connected printer to the network (See, for example, paragraphs [0047]-[0048]). 
Garg et al. (U.S.P.G. Pub. No. 2019/0058731) discloses a system that detects an incorrect first address to second address mapping in an ARP cache of a user device or gateway device.  An ARP request message requests an IP address to MAC address mapping for a gateway device onto a subnetwork (See Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R WALLACE whose telephone number is (571)270-1577. The examiner can normally be reached Monday-Friday from 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 5712727490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R WALLACE/               Primary Examiner, Art Unit 2674